86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Teresa M. DIXON, Appellant,v.BORG-WARNER AUTOMOTIVE ELECTRONICS & MECHANICAL SYSTEMCORPORATION, Appellee.
No. 95-3718.
United States Court of Appeals, Eighth Circuit.
Submitted May 17, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Teresa M. Dixon appeals the adverse grant of summary judgment by the district court in favor of Dixon's employer in this sexual harassment action.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct and an extended discussion is not warranted.   Accordingly, we affirm.   See 8th Cir.  R. 47B.